Citation Nr: 1009730	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  03-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a July 9, 1976 rating decision, which denied 
service connection for a low back disorder, should be 
reversed or revised on the basis of clear and unmistakable 
error (CUE).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  A videoconference hearing was held before the 
undersigned Veterans Law Judge in June 2007.  These issues, 
as well as others, were the subject of an October 2007 Board 
decision; however, they were vacated and remanded by a May 
2009 United States Court of Appeals for Veterans Claims 
(Court)  decision.  As such, these issues now return again 
before the Board.

The Board also points that although the issue of service 
connection for diabetes was also denied by an October 2007 
Board decision, and that denial was confirmed by the May 2009 
Court decision, the Veteran recently submitted new evidence 
on the topic of diabetes.  As such, the Board is of the 
opinion that the Veteran may be trying to reopen his claim of 
entitlement to service connection for diabetes.
Therefore, the Board does not have jurisdiction over the 
issue of service connection for diabetes, and it is referred 
to the AOJ for appropriate action.  

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

The Veteran has not alleged specific errors of fact or law in 
the July 9, 1976 rating action which denied service 
connection for a low back disorder, and the evidence of 
record does not show that the July 9, 1976 rating decision 
was based on incorrectly applied statutes or regulations; 
that the correct facts, as they were then known, were not 
before the RO at the time of the decision; or that there was 
any error in the RO's decision which, if not made, would have 
manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The July 9, 1976, rating action that denied the Veteran's 
claim of entitlement to service connection for a low back 
disorder does not contain clear and unmistakable error.  38 
C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in March 2002, July 2002, May 2003, September 
2004, May 2007, as well as the October 2007 Board decision 
and the May 2009 Court order.  These letters and decisions 
collectively informed the Veteran of what evidence was needed 
to establish the benefits sought, of what VA would do or had 
done, and of what evidence the appellant should provide.  
Therefore, the Board finds, as did the Court in its May 20009 
decision, that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits on 
appeal, such as obtaining VA and private medical records, 
providing the Veteran a hearing, and providing the Veteran 
with a VA examination.  Consequently, the duty to notify and 
assist has been satisfied in this appeal, as to that claim 
being finally decided.

The Veteran alleges that CUE should be found in a July 9, 
1976 RO decision which denied service connection for a low 
back disorder.  Specifically, the Veteran alleges that there 
was error in this decision, in that the Veteran's back pain 
complaints were not more carefully considered, and that the 
Veteran's claim should not have been denied simply because X-
rays in 1965 were negative, because the type of condition the 
Veteran has would not have necessarily been seen on X-rays at 
that time.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).

Therefore, in order to determine whether the July 9, 1976 
rating decision involved CUE, the Board must review the 
evidence which was of record at the time of the July 9, 1976 
rating decision.  A determination of clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior unappealed decision.  See Eddy, supra 
(citing Russell, 3 Vet. App. at 314; and Luallen, 8 Vet. App. 
at 95).

The evidence of record at the time of the prior decision 
showed no evidence of complaints of, or treatment for, any 
back condition in service.  A May 1976 treatment record, 
dated nine years after the Veteran's separation from service, 
showed treatment for an acute low back strain, but did not 
relate this to service.  There was no medical evidence at 
that time showing that the Veteran had a current diagnosis of 
any chronic back disability, nor was there any medical 
evidence showing a diagnosis of any back disability in 
service. 

The Veteran has not argued that any statutory or regulatory 
provisions extant at the time of the prior decision were 
incorrectly applied.  However, the Veteran has also not 
argued that the correct facts, as they were known at the 
time, were not before the adjudicator.  The Veteran has 
argued that he believes that the evidence shows that he was 
entitled to service connection at that time.  However, a 
review of the evidence does not reveal the type of error that 
would arise to the level of CUE.

To the extent that the Veteran may disagree with how the 
facts were weighed or evaluated by the RO in reaching its 
decision in July 9, 1976, the Board emphasizes that such 
disagreement with how the facts were weighed is insufficient 
to constitute CUE.  See Russell, Fugo, supra.  The Board 
observes that the Veteran's remedy at that time was to appeal 
the July 9, 1976 decision to the Board.  He did not do so and 
the Board may not now reweigh the facts as considered in July 
9, 1976.

In this case, application of the law to the facts was 
reasonably exercised by the rating agency in July 9, 1976.  
The Board thus concludes therefore that there was no CUE in 
the July 9, 1976 RO decision.  Where there is no entitlement 
under the law to the benefit sought, the claim fails, and the 
appeal must be terminated.  Sabonis v. Brown, 6 Vet. App. 426 
(1994); see also Luallen v. Brown, 8 Vet. App. 92, 96 (1995).





ORDER

The claim that there was clear and unmistakable error in the 
July 9, 1976 RO decision which denied service connection for 
a low back disorder is denied.


REMAND

As to the Veteran's claims of entitlement to service 
connection for hearing loss and tinnitus, the Board notes 
that these claims were previously denied in an October 2007 
Board decision, in part based on the opinions from an 
examiner in a February 2003 VA examination report.  That 
examiner indicated that it was unlikely that the Veteran's 
hearing loss was related to service, and pointed out that the 
Veteran's hearing loss was normal upon separation from 
service.  As to tinnitus, that examiner also opined that 
since it was unlikely that the Veteran's hearing loss was 
related to service, his tinnitus could not be attributed to 
service.

The Court however, found that the Board should have returned 
these opinions as inadequate, because the examiner did not 
provide adequate reasons and bases for his opinions.  
Specifically, the Court noted that the examiner did not 
provide any rationale for his opinions that the Veteran's 
history of diabetes and advancing rage could be a factor in 
his hearing loss.  Further, the Court found that the Board 
erred in relying on these opinions when the examiner failed 
to explain how the Veteran's demonstrated hearing loss in 
service, although not sufficient to constitute a hearing 
disability for VA purposes, was unrelated to his current 
sensorineural hearing loss.

Because the Court found that this opinion was inadequate, and 
that the Board erred in relying on it, in its prior decision, 
the Board finds that it must remand the issues of hearing 
loss and tinnitus, in order that the Veteran may be provided 
with a further, more comprehensive, examination with adequate 
opinions.




Accordingly, these issues are REMANDED to the AMC for the 
following action:

1.  The AMC should contact the Veteran and 
request that he provide the names and 
addresses of all health care providers who 
have recently treated him for hearing loss 
or tinnitus.  After receiving any required 
releases, please associate all relevant 
identified treatment records with the 
Veteran's claims file, including any 
available VA treatment records.

2.  After the above development has been 
completed, and any relevant available 
records associated with the Veteran's claims 
file, the Veteran should be scheduled for a 
VA examination in order to determine the 
etiology of his hearing loss and tinnitus.  
The claims folder and a copy of this Remand 
must be made available to the examiner for 
review before the examination.  Any testing 
deemed necessary should be performed.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that the Veteran's hearing loss 
or tinnitus is related to service.  The 
examiner should provide reasons and bases 
for any opinions offered.  The examiner 
should specifically comment on the Veteran's 
in service and post service work history, 
the Veteran's hearing testing results in 
service which show a slight diminution of 
hearing in service but which do not show a 
level of hearing loss sufficient to be 
considered a disability for VA purposes, and 
should provide, if possible, citations to 
support medical evidence such as treatises, 
used in forming his opinions.

3.  Thereafter, the AMC should re-adjudicate 
the Veteran's claims of entitlement to 
service connection for hearing loss and 
tinnitus.  If any benefits sought are not 
granted, the Veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in order. 

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


